HENRY, J.
The sole question in this case is whether or not the will of Robert Blee disposed of his real estate to his brother, Hugh Blee, *462Jr., in fee, or for life only, witb remainder over. The material part of the will is as follows:
“To my brother, Hugh Blee, Jr., if he survive me, I give and devise all the rest and residue of my property of every kind and description and wherever situate. * * * In the event of said Hugh Blee, Jr., dying without issue and without will, and there be remaining some portion of the property here .devised to him, than I direct that of that the remainder be divided equally between my sisters, Mary Miranda and Sarah, and my nieces, Lizzie. Mary and Florence,'to each or their heirs one-fifth, share and share alike. This is not intended to limit or qualify in any way Hugh Blee’s power to use and absolutely dispose of as he may see fit, any or all the'property here given to him.”
This court in Steuer v. Steuer, 28 O. C. C. 145 (8 N. S. 71), is committed to the proposition that a will of this sort, devising real estate to one person generally and with absolute power of disposal, invests that person with a fee simple estate, notwithstanding that the will further provides that whatever may be left of such real estate on the death of such devisee shall pass to someone else.
We gaye careful attention to the extremely interesting arguments of counsel on both sides of this case, but we do not think it profitable to enter into an extended re-examination of the question involved.
Plaintiff may take a decree.
Winch and Marvin, JJ., concur.